DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 10/16/2020 has overcome the 35 USC 103 rejections listed in the previous office action, dated 7/17/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Yanyan Wang on 12/31/2020.
The application has been amended as follows: 
In claim 1 lines 16-17, change the phrase “wherein depending on different relative positional relationships between the color filter region and the directional light beam, there may be multiple display states:” to – wherein there are two positional relationships between the color filter region and the directional light beam, and wherein the display module has the following display states: --.
Reasons for Allowance
	Claims 1, 3-16 and 18-20 are allowed.


Regarding independent claim 1, that has been amended by examiner’s amendment, the prior art does not disclose nor teach the limitations of, “A display module, comprising: … wherein the color filter layer comprises a plurality of first light shielding regions and color filter regions disposed alternately, and wherein the display module does not use any polarizer, wherein there are two positional relationships between the color filter region and the directional light beam, and wherein the display module has the following display states: in a first state, each color filter region and its corresponding directional light beam have a first relative position relationship, when a direction of long axis of the liquid crystals in the liquid crystal layer is parallel to a propagation direction of the directional light beam in the liquid crystal layer, the directional light beam is irradiated in a corresponding color filter region, in a second state, each color filter region and its corresponding directional light beam have the first relative position relationship, when the direction of long axis of the liquid crystals is parallel to the display panel, the directional light beam is irradiated in a corresponding first light shielding region, in a third state, each color filter region and its corresponding directional light beam have a second relative position relationship, when the direction of long axis of the liquid crystals in the liquid crystal layer is parallel to the propagation direction of the directional light beam in the liquid crystal layer, the directional light beam is irradiated in the corresponding first light shielding region, and in a fourth state, each color filter region and its corresponding directional light beam have the second relative position relationship, when the direction of long axis of the liquid crystals is parallel to the display panel, the directional light beam is irradiated in the corresponding color filter region”, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.G.Q/Examiner, Art Unit 2871                 

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871